department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division oct uniform issue list se t-ep re legend executrix taxpayer decedent financial_institution amount a amount b amount c state plan x dear kee eee see ee eae tae eae eae this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code on behalf of taxpayer hereafter referred to as decedent the following facts and representations have been submitted under penalty of perjury in support of the ruling requested executrix decedent's daughter represents that she was acting under a power_of_attorney for decedent up until his death and that she is now the executrix of decedent's_estate executrix represents that decedent received a distribution from plan x totaling amount a executrix asserts that decedent's failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to decedent's death executrix further represents that amount a has not been used for any other purpose other than decedent's final expenses decedent was a participant in plan x which is a qualified_plan under sec_401 of the code on date after being hospitalized decedent authorized executrix under a power_of_attorney to handle his financial matters in date under this power_of_attorney executrix requested a lump sum distribution of decedent's interest in plan x with the intent to roll the distribution over into an ira for the benefit of decedent with financial_institution as the custodian on date plan x sent to decedent a check for amount a payable to financial_institution for decedent ‘s benefit on behalf of decedent executrix signed paperwork for financial_institution to open an ira for decedent's benefit decedent's five children were designated as equal beneficiaries of the ira financial_institution requested clarification regarding executrix's power_of_attorney before setting up the ira however decedent's health had deteriorated to the point that he could not sign any documents clarifying the matter before this issue could be resolved decedent died on date the distribution check went undeposited and the ira account was not created since the power_of_attorney issue was not resolved before decedent's death the original check from plan x which was payable to financial_institution for decedent's benefit could not be deposited into an ira after decedent's death therefore on date plan x reissued a check to the estate of decedent for amount b which was equal to amount a less withholding of amount c the check was deposited into a non-ira estate checking account and a portion of it has been used to pay final expenses for the decedent based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement in sec_402 of the code with respect to the distribution of amount a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code regarding required distributions sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by executrix is consistent with her assertion that the failure to accomplish a timely rollover was caused by decedent's death therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x executrix is granted a period of days from the issuance of this ruling letter to contribute up to amount a into a rollover ira in the name of decedent provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the amount transferred to the rollover account up to amount a will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions we note that the rollover ira into which an amount not to exceed amount a may be rolled over will not have a designated_beneficiary as that term is defined in sec_401 of the code the sec_401 distribution period with respect to the rollover ira will be that applicable to an ira owner who dies prior to attaining his required_beginning_date without having designated a beneficiary thereof accordingly the entirety of decedent's interest in plan x that is rolled over into the rollover ira must be distributed to the beneficiaries of the rollover ira no later than the end of the calendar_year containing the fifth anniversary of decedent's death finally the scope of executrix's authority both under the executed power_of_attorney while decedent was alive and as an executrix of decedent's_estate after decedent's pe ' death are matters governed by state law this ruling assumes executrix's actions relevant to the ruling_request contained herein are in accordance with the laws of state and taken pursuant to executrix's authority as decedent's power_of_attorney while decedent was alive and as executrix of decedent's_estate after decedent's death no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 sincerely yours enclosures deleted copy of ruling letter notice of intention to disclose cc e re k ke
